DETAILED ACTION
This is a Final Office action is in response to communications filed on January 25th, 2021. Claims 1, 13, and 20 are amended. Claims 1-20 have been examined in this application.

Priority 
This patent application is a division of U.S. Patent Application 15/594,104 filed on May 12th, 2017 and claims the benefit of provisional patent application U.S. Serial No. 62/336,514 filed May 13th, 2016 which is incorporated herein by reference. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged (See 37 CFR 1.78, and MPEP § 211 et seq.).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 29 of copending Application No. 15594104. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference is the following:
Limitations in instant claim Application:
determine by an evaluator component that a quality of the first execution cycle data is different than a quality of analysis window data by more than a quality threshold, the analysis window data comprising a plurality of leads received during an analysis window time period.
	Limitations in copending Application:
determine, by the at least one processor, a scrub rate, wherein the scrub rate describes a portion of the first execution cycle data having lead scores lower than the first lead score threshold, wherein the scrub rate is a ratio of a number of customers removed from the system;
determine, by an adjustment evaluator on the at least one processor, that the scrub rate is greater than an analysis window scrub rate by more than a scrub rate threshold.
	Even though there are differences in the wording between each set of claims, the differences do not render the claims sets patentably distinct from each other as it well known to determine a quality of first execution cycle to determine scrub rate describing portion of first execution cycle having lead scores lower than first threshold compare to execution cycle different in order to cover slightly broader limitations. Furthermore, the claimed elements perform the same function as before.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For reference, the following table matches the narrower limitations of method claim 1 of the copending App. 15594104 with the similar limitations of method claim 1 of current child Application No. 16453471:
Claim 1 of instant App. 16453471
Claim 1 of copending App. 15594104
A system comprising at least one processor and a memory in communication with the at least one processor, wherein the system is programmed to: receive from a lead generator component first execution cycle data comprising a first set of leads and a second set of leads, wherein the first set of leads comprises first lead information describing a plurality of first potential customers and the second set of leads comprises second lead information describing a plurality of second potential customers;
A system comprising at least one processor and a memory in communication with the at least one processor, wherein the system is programmed to: 
receive, by the at least one processor, first execution cycle data comprising a first lead and a second lead from a lead interface, wherein the first lead comprises first lead information describing a first potential customer and the second lead comprises second lead information describing a second potential customer; 
determine by a lead scorer component a first lead score for the plurality of first potential customers in the first set of leads based at least in part on a first lead scoring model;
determine, by the at least one processor, that a first lead score for the first lead is greater than a first lead score threshold;
determine that the first lead score for the first lead is greater than a first lead score threshold for the plurality of first potential customers in the first set of leads;
determine, by the at least one processor, that a second lead score for the second lead is less than the first lead score threshold; 
determine by the lead scorer component that a second lead score for the plurality of second potential customers in the second set of leads is less than the first lead score threshold;


generate, by the at least one processor, a set of filtered leads including the first lead information based on the assigned lead score to the first lead;
determine by an evaluator component that a quality of the first execution cycle data is different than a quality of analysis window data by more than a quality threshold, the analysis window data comprising a plurality of leads received during an analysis window time period;
determine, by the at least one processor, a scrub rate, wherein the scrub rate describes a portion of the first execution cycle data having lead scores lower than the first lead score threshold, wherein the scrub rate is a ratio of a number of customers removed from the system; 
determine a second lead scoring model based at least in part on the first execution cycle data;
determine, by the at least one processor, that the scrub rate is greater than an analysis window scrub rate by more than a scrub rate threshold; 

automatically adjust the score threshold using the adjustment evaluator on the at least one processor in response to the determination that the scrub rate is greater than the analysis window scrub rate by more than the scrub rate threshold wherein a guard-rail enforcer component controls the severity of the adjustment and prevents a predetermined number of score threshold adjustments in a predetermined time period;

receive, by the at least one processor, second execution cycle data comprising a third lead from the lead interface comprising third lead information describing a third potential customer, 
wherein the first execution cycle data comprises leads received during an observation period shorter than the analysis window, and wherein the system is further programmed to receive lead score data describing lead scores for at least one lead received during the observation period and at least one lead received during the analysis window and not during the observation period;
determine by the lead scorer component a third lead score for the plurality of third potential customers in the third set of leads based at least in part on the second lead scoring model;
determine, by the at least one processor, that a third lead score for the third lead is greater than the second lead score threshold; 
determine that the third lead score for the plurality of third potential customers in the set of third leads is greater than the first lead score threshold;

and filter a second set of filtered leads including the third lead information from the third lead.

generate, by the at least one processor, a second set of filtered leads including the third lead information based on the assigned lead score to the third lead;

and transmitting, by the at least one processor, data to the filtered leads.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 1-12 is/are drawn to system (i.e., a manufacture), claims 13-19 is/are drawn to method (i.e., a process), and claim(s) 20 is/are drawn to machine-readable medium (i.e., a manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Claim 1: A system comprising at least one processor and a memory in communication with the at least one processor, wherein the system is programmed to: 
receive from a lead generator component first execution cycle data comprising a first set of leads and a second set of leads, wherein the first set of leads comprises first lead information describing a plurality of first potential customers and the second set of leads comprises second lead information describing a plurality of second potential customers;
determine by a lead scorer component a first lead score for the plurality of first potential customers in the first set of leads based at least in part on a first lead scoring model;

determine by the lead scorer component that a second lead score for the plurality of second potential customers in the second set of leads is less than the first lead score threshold;
filter a set of filtered leads including the first lead information from the first lead;
determine by an evaluator component that a quality of the first execution cycle data is different than a quality of analysis window data by more than a quality threshold, the analysis window data comprising a plurality of leads received during an analysis window time period;
determine a second lead scoring model based at least in part on the first execution cycle data;
receive second execution cycle data comprising a third set of leads comprising third lead information describing a plurality of third potential customers; 
determine by the lead scorer component a third lead score for the plurality of third potential customers in the third set of leads based at least in part on the second lead scoring model;
determine that the third lead score for the plurality of third potential customers in the set of third leads is greater than the first lead score threshold;
and filter a second set of filtered leads including the third lead information from the third lead.
	The claimed invention is directed to receiving lead information for potential customer, and provide a lead score indicating the likelihood that a lead (i.e. potential customer) will convert (e.g., filter (sales) lead), recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. 
	Furthermore, these steps, under their broadest reasonable interpretation, encompass a mental processes, such as human manually (e.g., in their mind, or using paper and pen), determining lead scores, filter set of filtered leads based on assigned lead scores threshold, determining a quality threshold, receiving execution cycle data, determine and filter leads based on lead score threshold (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions) or using pen and paper to solve mathematical calculation, but for the recitation of generic computer components, then it also falls within the “Mental Processes” subject matter grouping of abstract ideas.
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Independent claim(s) 13 and 20 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. 
	Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
	The claim(s) recite the additional elements/limitations of 
	“A system comprising at least one processor and a memory in communication with the at least one processor …” (Claim 1) 
	“A method for adaptively generating leads …” (Claim 13) 
	“A non-transitory machine-readable medium comprising instructions which, when read by a machine …” (Claim 20) 
	“receive … first execution cycle data …; 
	determine … a first lead score …; 
	determine that a second lead score …; 
	filter a set of filtered leads …; 
	determine … that a quality of the first execution cycle data …; 
	determine a second lead scoring model …; 
	receive second execution cycle data …; 
	determine … a third lead score …; 
	and filter a second set of filtered leads …” (claims 1, 13, and 20)
	The requirement to execute the claimed steps/functions using “A system comprising at least one processor and a memory in communication with the at least one processor …” (Claim 1), “A method for adaptively generating leads …” (Claim 13), “A non-transitory machine-readable medium comprising instructions which, when read by a machine …” (Claim 20), “receive … first execution cycle data …; determine … a first lead score …; determine that a second lead score …; filter a set of filtered leads …; determine … that a quality of the first execution cycle data …; determine a second lead scoring model …; receive second execution cycle data …; determine … a third lead score …; and filter a second set of filtered leads …” (claims 1, 13, and 20), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).	
	The recited additional element(s) of  “A system comprising at least one processor and a memory in communication with the at least one processor …” (Claim 1), “A method for adaptively generating leads …” (Claim 13), “A non-transitory machine-readable medium comprising instructions which, when read by a machine …” (Claim 20), “receive … first execution cycle data …; determine … a first lead score …; determine that a second lead score …; filter a set of filtered leads …; determine … that a quality of the first execution cycle data …; determine a second lead scoring model …; receive second execution cycle data …; determine … a third lead score …; and filter a second set of filtered leads …” (claims 1, 13, and 20), additionally serves merely to generally link the use of the judicial exception to a particular Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
	The recited additional element(s) of “receive first execution cycle data …; and filter a second set of filtered leads …” (claims 1, 13, and 20), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea) i.e. receive lead information describing a potential customer and filter filtered leads during analysis window. The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because to receive lead information describing a potential customer and filter filtered leads during analysis window, would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
	Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered 
Dependent claim 2-12 and 14-19 fails to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “A system comprising at least one processor and a memory in communication with the at least one processor …” (Claim 1), “A method for adaptively generating leads …” (Claim 13), “A non-transitory machine-readable medium comprising instructions which, when read by a machine …” (Claim 20), “receive … first execution cycle data …; determine … a first lead score …; determine that a second lead score …; filter a set of filtered leads …; determine … that a quality of the first execution cycle data …; determine a second lead scoring model …; receive second execution cycle data …; determine … a third lead score …; and filter a second set of filtered leads …” (claims 1, 13, and 20), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 
The recited additional element(s) of “A system comprising at least one processor and a memory in communication with the at least one processor …” (Claim 1), “A method for adaptively generating leads …” (Claim 13), “A non-transitory machine-readable medium comprising instructions which, when read by a machine …” (Claim 20), “receive … first execution cycle data …; determine … a first lead score …; determine that a second lead score …; filter a set of filtered leads …; determine … that a quality of the first execution cycle data …; determine a second lead scoring model …; receive second execution cycle data …; determine … a third lead score …; and filter a second set of filtered leads …” (claims 1, 13, and 20), merely to generally link the use of the judicial exception to a particular technological environment or field of use. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
The recited additional element(s) of “receive first execution cycle data …; and filter a second set of filtered leads …” (claims 1, 13, and 20), additionally and/or alternatively simply MPEP 2106.05(d)). This conclusion is based on a factual determination.
The determination that these functions are conventional/generic computer functions is demonstrated by Applicant’s own disclosure [0079], “where the circuits comprise a general-purpose hardware processor configured using software; the general-purpose hardware processor may be configured as respective different circuits at different times. Software may accordingly configure a hardware processor, for example, to constitute a particular circuit at one instance of time and to constitute a different circuit at a different instance of time …” Thus the Supreme Court has held that “appending conventional steps, specified at a high level of generality” is not “enough” to supply an “inventive concept.” Alice Corp., slip op. at 12 (quoting Mayo, slip op. at 14, 8, 3). Rather, the limitation must supply an improvement to the technology or functioning of the computer beyond generally linking the use of the abstract idea to a particular technological environment. Considered as a whole, the limitations of these claims do not do significantly more than recite the abstract idea implemented using generic computer technology. Additionally, receiving lead information describing a potential customer and filtering filtered leads during analysis window is similar to “Presenting offers to potential customers and gathering statistics OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, and “Receiving or transmitting data over a network, e.g., using the Internet to gather data” by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)) 
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
The dependent claims 2-12 and 14-19 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim(s) 1-5, 8-17, and 20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over US Pub. 20070219848 (“Hubsher”) in view of US Pub. 20110231230 (“Christon”).
Claims 1, 13, and 20, Hubsher discloses, system comprising at least one processor and a memory in communication with the at least one processor (“system and method can be performed across a variety of different platforms, including, for example, a computer having data entry and processing software”) (0026), wherein the system is programmed to: receive from a lead generator component first execution cycle data comprising a first set of leads and a second set of leads, wherein the first set of leads comprises first lead information describing a plurality of first potential customers and the second set of leads comprises second lead information describing a plurality of second potential customers (i.e. Examiner interprets execution cycle for lead information is associated with gathering customer’s needs) (“a system and method for analyzing a sales opportunity is provided which comprises the steps of: gathering information about a customer's needs; identifying attributes relating to the customer's needs; assessing whether a seller has resources to meet one or more of the attributes; and generating a report based on the assessment of whether the customer is likely to enter into a transaction with the seller …”) (0014, 0012-0013, 0052-0053);
determine by a lead scorer component a first lead score for the plurality of first potential customers in the first set of leads based at least in part on a first lead scoring model (i.e. Examiner interprets a lead score associated with customer score based on the potential customer characteristics) (“If the potential customer has a rating which scores below a threshold which the seller considers to be acceptable, then the sales evaluation of the potential customer stops and the potential customer is removed from consideration. Alternatively, an action plan (discussed below), can be created to work with the potential customer to improve its characteristics. In the example shown in FIG. 2, the seller rated the potential customer as having the following scores: 90% (i.e., a score of 45/50) of the characteristics needed to provide the seller with a good opportunity; 82% (i.e., a score of 41/50) of the characteristics which make the potential customer worth pursuing; 88% (i.e., a score of 44/50) of the characteristics for which the seller can satisfy the potential customer's needs; and a total of 87% (i.e., a score of 130/150) of all of the attributes considered under the ideal sales fingerprint profile”) (0033); 
determine that the first lead score for the first lead is greater than a first lead score threshold for the plurality of first potential customers in the first set of leads (0033);
determine by an evaluator component that a quality of the first execution cycle data is different than a quality of analysis window data by more than a quality threshold, the analysis window data comprising a plurality of leads received during an analysis window time period (“establishing a plurality of profiles, wherein each profile comprises a set of attributes that assists a seller in evaluating a potential customer; gathering information relating to at least some of the attributes for at least one potential customer; analyzing the information for each of the profile attributes to which the information relates; determining for each of the analyzed profiles whether the customer has unsatisfactory characteristics for one of the plurality of profiles; and ceasing the 
determine a second lead scoring model based at least in part on the first execution cycle data (“If the potential customer has a rating which scores below a threshold which the seller considers to be acceptable, then the sales evaluation of the potential customer stops and the potential customer is removed from consideration” and “shown in the example of FIG. 4, the seller has 86% of the attributes which should provide the potential customer with a unique competitive advantage. If the seller has a score that is too low, and thus does not have enough attributes that would provide the customer with a unique competitive advantage, then the seller is not a good match for the customer and the sales evaluation process stops and the customer is removed from consideration. Alternatively, the seller can create an action plan to improve its product and/or service so that it could provide the potential customer with a unique competitive advantage”) (0033 and 0038);
receive second execution cycle data comprising a third set of leads comprising third lead information describing a plurality of third potential customers (i.e. Examiner interprets execution cycle for lead information is associated with gathering customer’s needs) (“a system and method for analyzing a sales opportunity is provided which comprises the steps of: gathering information about a customer's needs; identifying attributes relating to the customer's needs; assessing whether a seller has resources to meet one or more of the attributes; and generating a report based on the assessment of whether the customer is likely to enter into a transaction with the seller …”) (0014, 0012-0013);
determine by the lead scorer component a third lead score for the plurality of third potential customers in the third set of leads based at least in part on the second lead scoring model (0033).
Hubsher specifically doesn’t disclose, determine that a second/third lead score for the second/third lead is less than the first lead score threshold, and filter a set of filtered leads including the first/second lead information from the first/third lead, however Barak discloses, determine by the lead scorer component that a second lead score for the plurality of second potential customers in the second set of leads is less than the first lead score threshold (i.e. page views exceed two or six is associated with threshold score) (“multiple user interface elements that allow a user to control the determination of a lead score in a fine grained manner. In particular, the user may specify rules that, when matched, result in a number of points being added to a particular lead score. In the illustrated example, the user has specified that the score associated with a lead is to be increased by three when the lead's total visits exceed two; increased by three when the lead's total page views exceed six; increased by three when the lead's last visit date is within four days; increased by three when the lead's average visit duration is longer than 180 seconds; increased by ten when the lead is already known to the MASS as a lead; and increased by seven when the lead fills out a form during the visit … dynamically adjust the presentation of leads by, for example, adjusting lead scoring rules or filtering criteria”) (0042-0044, 0017);
filter a set of filtered leads including the first lead information from the first lead (“leads can be filtered (e.g., excluded) based on various (possibly user-defined) criteria, including geographic location, domain, company, marketing campaign, or the like”) (0044);
determine that the third lead score for the plurality of third potential customers in the set of third leads is greater than the first lead score threshold (0042-0044, 0017);
and filter a second set of filtered leads including the third lead information from the third lead (“leads can be filtered (e.g., excluded) based on various (possibly user-defined) criteria, including geographic location, domain, company, marketing campaign, or the like”) (0044).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, receive first execution cycle data comprising a first lead and a second lead, wherein the first lead comprises first lead information describing a first potential customer and the second lead comprises second lead information describing a second potential customer, determine that a first lead score for the first lead is greater than a first lead score threshold by and receive second execution cycle describing a third potential customer, as disclosed by Hubsher, determine that a second/third lead score for the second/third lead is less than the first lead score threshold, and filter a set of filtered leads including the first/second lead information from the first/third lead, as taught by Barak for the purpose for generating lead intelligence information based on user activity tracking information.
Examiner notes: The above underline claims are duplication of part. “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and MPEP 2144.04 VI (B) Duplication of Parts). Here, determine a second lead score for the second lead is less than the first lead score threshold and  third lead score for third lead is greater than the second lead score threshold and receive first and second execution cycle. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to determining first lead, second lead, third lead and receive first and second execution cycle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v Bemis Co., 193 USPQ 8; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 2 and 14, Hubsher specifically doesn’t disclose, determining the second lead scoring model comprises re-training the first lead score model based at least in part on the first execution cycle data, however Christon discloses, wherein the determining the second lead scoring model comprises re-training the first lead score model based at least in part on the first execution cycle data (“dynamically adjust the presentation of leads by, for example, adjusting lead scoring rules or filtering criteria”) (0044).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, receive first execution cycle data comprising a first lead and a second lead, wherein the first lead comprises first lead information describing a first potential customer and the second lead comprises second lead information describing a second potential customer, determine that a first lead score for the first lead is greater than a first lead score threshold by and receive second execution cycle describing a third potential customer, as disclosed by Hubsher, determining the second lead scoring model comprises re-training the first lead score model based at least in part on the first execution cycle data, as taught by Barak for 

Claims 3 and 15, Hubsher discloses, wherein the determining the second lead scoring model comprises modifying a scoring parameter of the first lead score model (“the potential customer under analysis scores are acceptable (here an 87% fit) under the ideal sales fingerprint analysis, the seller next analyzes whether the potential customer has any other characteristics which would make such customer unacceptable to the seller. In this regard, for each seller of products and/or services, there are key attributes of a potential customer that would indicate to the seller that the customer is unlikely to buy the seller's product and/or service, or that the customer has certain characteristics which are undesirable to the seller. Here again, these attributes are both psychographic and demographic, and could include, for example, poor billing practices, poor financial condition, an inefficient billing department, to name a few”) (0034-0035).

Claims 4 and 16, Hubsher discloses, further programmed to after determining the second lead scoring model, determine that application of the second lead scoring model is permitted by a limitation rule (“The business objective of the seller is to assist hospitals in obtaining larger reimbursements from Medicaid and Medicare for medical claims, and in this example, the potential customers under consideration are large hospitals. In this example, various categories of information are included in the ideal sales fingerprint, including, for example, an opportunity overview, whether the customer presents a good opportunity, whether the customer 

Claims 5 and 17, Hubsher discloses, wherein determining that the quality of the first execution cycle data is different than a quality of analysis window data by more than a quality threshold comprises (i.e. Examiner interprets execution cycle for lead information is associated with gathering customer’s needs) (“a system and method for analyzing a sales opportunity is provided which comprises the steps of: gathering information about a customer's needs; identifying attributes relating to the customer's needs; assessing whether a seller has resources to meet one or more of the attributes; and generating a report based on the assessment of whether the customer is likely to enter into a transaction with the seller …”): 
determining a scrub rate, wherein the scrub rate describes a portion of the first execution cycle data having lead scores greater than the first lead score threshold (i.e. Examiner interprets scrub rate associated with the sales evaluation which removes the potential customer from consideration) (“If the potential customer has a rating which scores below a threshold which the seller considers to be acceptable, then the sales evaluation of the potential customer stops and the potential customer is removed from consideration. Alternatively, an action plan (discussed below), can be created to work with the potential customer to improve its characteristics. In the example shown in FIG. 2, the seller rated the potential customer as having the following scores: 90% (i.e., a score of 45/50) of the characteristics needed to provide the seller with a good opportunity; 82% (i.e., a score of 41/50) of the characteristics which make the potential customer worth pursuing; 88% (i.e., a score of 44/50) of the characteristics for which the seller can satisfy  
and determine the scrub rate threshold based at least in part on the average scrub rate (“determine a threshold score above which any scores would be unacceptable. Of course, the determination is subjective and based on the seller's needs. Thus, Potential Buyer 1 would be the most desirable candidate for a sale and the Potential Buyers 2 and 7 would be the least desirable. Under the unique competitive advantages profile, the seller has 100% of the characteristics needed to provide Potential Buyer 1 with a unique competitive advantage, whereas the seller only has 17% of such characteristics for Potential Buyer 5. Thus, the seller under this category would be the best match with Potential Buyer 1, and a poor match with Potential Buyer 5. Under the decision makers that are champions category column of FIG. 8, 100% of Potential Buyer 1's decision makers are champions for the transaction and 0% are champions for Potential Buyer 5”) (0033 and 0038).

Claim 8, Hubsher discloses, wherein determining that the quality of the first execution cycle data is different than a quality of analysis window data by more than a quality threshold comprises determining that a first value of the first lead information indicates that the first lead is not likely to convert (“the seller determines whether the potential customer is likely to close a sale and is a suitable customer which meets the seller's expectations and needs. According to this method, it is possible to identify and eliminate unacceptable customers early in the sales process and focus on candidates who meet the seller's needs” and “a buyer analysis form in which a plurality of potential customers' characteristics are compared”) (0025 and 0028).

Claim 10, Hubsher discloses, wherein the first execution cycle data consists of leads received during an observation period shorter than the analysis window, and wherein the system is further programmed to receive lead score data describing lead scores for at least one lead received during the observation period and at least one lead received during the analysis window and not during the observation period (“If the potential customer has a rating which scores below a threshold which the seller considers to be acceptable, then the sales evaluation of the potential customer stops and the potential customer is removed from consideration. Alternatively, an action plan (discussed below), can be created to work with the potential customer to improve its characteristics. In the example shown in FIG. 2, the seller rated the potential customer as having the following scores: 90% (i.e., a score of 45/50) of the characteristics needed to provide the seller with a good opportunity; 82% (i.e., a score of 41/50) of the characteristics which make the potential customer worth pursuing; 88% (i.e., a score of 44/50) of the characteristics for which the seller can satisfy the potential customer's needs; and a total of 87% (i.e., a score of 130/150) of all of the attributes considered under the ideal sales fingerprint profile” and “a seller of goods and/or services develops a set of questions for potential customers, an ideal customer profile, an unacceptable customer profile, a unique competitive advantage form and a conflict analyzer. Based on each potential customer's answers to questions, the seller assesses and rates the relevant potential customer's characteristics which relate to each profile. At each step of this analysis, the seller determines whether the potential customer is likely to close a sale and is a suitable customer which meets the seller's expectations and needs. According to this method, it is possible to identify and eliminate unacceptable customers early in the sales process and focus on candidates who meet the seller's needs”) (0033 and 0025).

Claim 11, Hubsher discloses, wherein the system is further programmed to determine a scrub rate for a plurality of lead scores for leads received during the analysis window (0033, 0038).

Claim 12, Hubsher discloses, wherein the first execution cycle data and the second execution cycle data consist of leads with a first common value for a first lead category, and wherein the first execution cycle data and the second execution cycle data consist of leads with a second common value for a second common lead value (“a buyer analysis form in which a plurality of potential customers' characteristics are compared”) (0023, 0052).

Claim(s) 6, 9, and 18 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over US Pub. 20070219848 (“Hubsher”) in view of US Pub. 20110258016 (“Barak”) in view of US Pub. 20070233561 (“Golec”).
Claims 6 and 18, Hubsher specifically doesn’t disclose, determine an average scrub rate for a second plurality of leads received during the analysis window, however Golec discloses, further programmed to: determine an average scrub rate for a second plurality of leads received during the analysis window (i.e. as per applicant’s pub. disclosure 0055, Scrub rate may be estimated for each unique combination of advertiser, vertical, product and publisher from lead score data. Scrub rate may be the ratio of number of customers whose lead score who are removed from marketing system 102 (because their lead score is below the current predefined model cut-off/threshold) to the total number of customers in the Marketing System. Examiner interprets weighted score based on received information) (“Scoring engine 106 scores the lead 102 based on the information received about the lead 102 from the web site 104, and weighted  
and determine the scrub rate threshold based at least in part on the average scrub rate (0024-0025).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, receive first execution cycle data comprising a first lead and a second lead, wherein the first lead comprises first lead information describing a first potential customer and the second lead comprises second lead information describing a second potential customer, determine that a first lead score for the first lead is greater than a first lead score threshold by and receive second execution cycle describing a third potential customer, as disclosed by Hubsher, determine an average scrub rate for a second plurality of leads received during the analysis window, as taught by Golec for the purpose for acquiring sales leads and efficiently ranking and delivering them to businesses for which they are the most desirable.
Examiner notes: The above underline claims are duplication of part. “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of MPEP 2144.04 VI (B) Duplication of Parts). Here, determine an average scrub rate for a second plurality of leads at least in part on the average scrub rate. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to determining average scrub rate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v Bemis Co., 193 USPQ 8; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 9, Hubsher specifically doesn’t disclose, generating the second set of filtered leads and determine that more than a threshold time has passed, however Golec discloses, where the system is further programmed to: before generating the second set of filtered leads, send a message to an administrative user (“Leads engine 110 accordingly filters 812 the top scores to remove any businesses on the block list of the source 308, and replaces any disqualified businesses with the businesses for which the lead has the next highest scores. In one embodiment, matching businesses are then presented to the lead in an email communication from the host recommending alternate sources as, for example, "better fits". If the lead clicks on one or more of the matched businesses, the businesses are then presented 814 with the lead, and their lead history fields 410 are updated. In another embodiment, the businesses are presented 814 with the lead automatically without requiring the prospective customer to first indicate an interest …”) (0043-0046, 0047-0048); 
and determine that more than a threshold time has passed since the sending of the message (“lead score can be used to monitor program performance of marketing vendors alerting businesses of certain trends or thresholds. Further, the quantitative value of the score in combination with actual selling results can be used to optimize marketing budgets and program mix to meet a revenue plan”) (0050).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, receive first execution cycle data comprising a first lead and a second lead, wherein the first lead comprises first lead information describing a first potential customer and the second lead comprises second lead information describing a second potential customer, determine that a first lead score for the first lead is greater than a first lead score threshold by and receive second execution cycle describing a third potential customer, as disclosed by Hubsher, generating the second set of filtered leads and determine that more than a threshold time has passed, as taught by Golec for the purpose for acquiring sales leads and efficiently ranking and delivering them to businesses for which they are the most desirable.

Claim(s) 7 and 19 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over US Pub. 20070219848 (“Hubsher”) in view of US Pub. 20110258016 (“Barak”) in view of US Pub. 20140249873 (“Stephan”).
Claims 7 and 19, Hubsher discloses, scrub rate, but specifically doesn’t disclose, plurality of historical scrub rates and is more than two standard deviations, however Stephan discloses, further programmed to: determine a mean scrub rate of a plurality of historical scrub rates to generate the analysis window scrub rate (“the dimensionless numerical value is a standard score that represents the number of standard deviations the real-time data value is above  
and determine that the scrub rate threshold is more than two standard deviations higher than the mean scrub rate (0077).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, receive first execution cycle data comprising a first lead and a second lead, wherein the first lead comprises first lead information describing a first potential customer and the second lead comprises second lead information describing a second potential customer, determine that a first lead score for the first lead is greater than a first lead score threshold by and receive second execution cycle describing a third potential customer, as disclosed by Hubsher, plurality of historical scrub rates and is more than two standard deviations, as taught by Stephan for the purpose to increase the prevalence of such effective stimuli so as to increase the likelihood of desired responses by the particular user.

Response to Arguments
With regards to Double Patenting rejections:
Applicant's arguments, see page(s) 1, filed January 25th, 2021, and with respect to the rejection of claims 1-20 under Double Patenting is still maintained. 

With regards to §112 rejections:
Applicant's arguments, see page(s) 1, filed January 25th, 2021, and with respect to the rejection of claims 1-20 under §112 first rejection is withdrawn. 

With regards to §101 rejections:
The Examiner has considered Applicant’s arguments for claims 1-20 filed January 25th, 2021 have been fully considered but are unpersuasive.
Applicant states, “provide a clear and distinct improvement to an existing technology or technological field. For example, reduced bandwith usage due to reduced transmission of data, such as emails, etc. based on only sending data to potential customers exceeding a lead threshold score. Low lead scores (below the threshold) cause flushing so that data will not be transmitted to that potential customer …” Remarks 1-2. Applicant's arguments have been fully considered but they are not persuasive. There is no technical evidence/technical support in the Applicant’s Specifications or technical improvements to the functioning of the computing device itself, or technical improvements to another technology/technical field that would result from the instant claimed invention being implemented. It also doesn’t improve the accuracy and efficiency for filter marketing leads so that companies can better provide goods and or services for targeted customers (applicant specification 0026, “The lead scorer component 118 may comprise one or more programmed servers or other computing devices. In some examples, the lead scorer component 118 may be executed on a common computing device with one or more of the other components 110, 112, 114, 120 of the marketing system 102”). The instant claims also have nothing to do with improvement in bandwidth reduction by not transmitting to customers with leads below a threshold but just seems like advantageous towards marketing purpose for business Int. Ventures v. Erie ‘382 patent) and does not amount to a technical improvement to computer functionality.
With regards to §103 rejections:
Applicant's arguments, see page(s) 2-4, filed January 25th, 2021, with respect to the rejection(s) of claims 1-20 under 35 U.S.C 103 have been fully considered but are moots on new ground of rejection. 
	Because Applicant's remarks have not overcome the rejections of independent claims, the remarks regarding the dependent claims are likewise moots.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 20110264479 by (“Birr”), US Pub. 20080288361 by (“Rego”); US Pub. 20160217476 by (“Duggal”).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAUTAM UBALE/Primary Examiner, Art Unit 3682